Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00398-CV

                                   Caroline BUSWELL,
                                         Appellant

                                             v.

      THE GWSPI COMPANY LLC as Successor in Interest to Wilmington Trust, NA,
                Trustee of the Jeffrey P. Blanchard 2013 Family Trust,
                                        Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-06197
                       Honorable David A. Canales, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and all claims in the underlying cause against the appellant, Caroline Buswell, are
DISMISSED. It is ORDERED that appellant, Caroline Buswell, recover her costs of this appeal
from appellee, The GWSPI Company LLC as Successor in Interest to Wilmington Trust, NA,
Trustee of the Jeffrey P. Blanchard 2013 Family Trust.

       SIGNED October 7, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice